DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael J. Swope on 07/19/2022.

The application has been amended as follows: 
2. An electroplating apparatus (100) for plating a substrate (161) using a substrate holder (160), the electroplating apparatus (100) comprising:
at least one bath (110, 112) for storing the substrate holder (160),
wherein the substrate holder (160) is provided with a hanger shoulder (203) having a holder contact (204) configured to contact with a contact (306) of the bath (110, 112), and 
wherein the electroplating apparatus (100) is provided with a cleaning/drying part (170)
provided on at least one side of the bath (110, 112), the cleaning/drying part (170) being
provided for cleaning and/or drying at least one of the hanger shoulder (203), or the holder contact (204),
wherein the cleaning/drying part is separate from the bath, and 
wherein the cleaning/drying part (170) is provided with a cleaning/drying box (401), and
wherein the cleaning/drying box (401) comprises:
a first opening (402) for cleaning;
a first cleaning liquid supplying device (403) for supplying a cleaning liquid into the cleaning/drying box (401) through the first opening (402) for cleaning;
a second opening (404) for drying; and
a gas discharge/suction device (405) for discharging or sucking a gas to/from an inside of the cleaning/drying box (401) through the opening (404) for drying.

7. An electroplating apparatus (100) for plating a substrate (161) using a substrate holder (160), the electroplating apparatus (100) comprising:
at least one bath (110, 112) for storing the substrate holder (160), the bath (110, 112) including a contact (306), 
wherein the substrate holder (160) is provided with a hanger shoulder (203) having a holder contact (204) configured to contact with the contact (306) of the bath (110, 112), and 
wherein the electroplating apparatus (100) is provided with a cleaning/drying part (170) provided on at least one side of the bath (110, 112), the cleaning/drying part (170) being configured to clean and/or dry at least one of the hanger shoulder (203), the holder contact (204) or the contact (306) of the bath (110, 112), 
wherein the cleaning/drying part is separate from the bath, and 
wherein the cleaning/drying part (170) is provided with a cleaning nozzle (801) configured to inject the cleaning liquid toward the hanger shoulder (203), the cleaning nozzle (801) being located above the position where the hanger shoulder (203) is to be located when the substrate holder (160) is stored in the bath (110, 112).

Cancel claim 11. 

Cancel claim 12.

Cancel claim 13. 

Cancel claim 15. 

Allowed Claims
Claims 2-5, 7, 14, and 16 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 2: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 2 with special attention given to the limitation claiming “wherein the cleaning/drying part is separate from the bath… a second opening (404) for drying; and a gas discharge/suction device (405) for discharging or sucking a gas to/from an inside of the cleaning/drying box (401) through the opening (404) for drying”. The closest prior art is Cho et al (KR 20080040375 A). Cho discloses that the cleaning part is a part of the bath (see e.g. abstract) and also teaches away from drying the contact (see e.g. bottom of page 3 of Cho). Therefore, there is no teaching or motivation that would make claim 2 obvious in view of Cho. 

Claim 7: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 7 with special attention given to the limitation claiming “wherein the cleaning/drying part is separate from the bath, and wherein the cleaning/drying part (170) is provided with a cleaning nozzle (801) configured to inject the cleaning liquid toward the hanger shoulder (203), the cleaning nozzle (801) being located above the position where the hanger shoulder (203) is to be located when the substrate holder (160) is stored in the bath (110, 112)”. The closest prior art is Cho et al (KR 20080040375 A). Cho discloses that the cleaning part is a part of the bath designed to keep the electrical contacts clean during processing (see e.g. abstract) and there is no teaching or motivation that would make having the cleaning part separate from the bath obvious in view of Cho. 

Claim 14: The prior art does not disclose nor render obvious all of the cumulative
limitations of claim(s) 14 with special attention given to the limitation claiming “a cleaning part (1200) for cleaning the plating bath contact (306), wherein the cleaning part (1200) includes: a cleaning head (1201); a head cleaning part (1205) configured to clean the cleaning head (1201), the head cleaning part (1205) including a cleaning table (1302); and a head vertical movement mechanism (1202) that vertically moves the cleaning head (1201) and presses the cleaning head (1201) against the plating bath contact (306), and presses the cleaning head (1201) against the cleaning table (1302)”. The closest prior art is Cho et al (KR 20080040375 A) and Woodruff (US 9,309,603 B2). While Woodruff does disclose a cleaning part including a cleaning head and table (see e.g. Fig 3 of Woodruff), there is insufficient motivation for Cho to use the teachings of Woodruff because Cho already teaches preventing adhesion onto the contacts via the washing water (see e.g. end of page 3 of Cho) and it is now clear how one of ordinary skill in the art would combine the two references. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961. The examiner can normally be reached 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795